Title: [Diary entry: 22 February 1788]
From: Washington, George
To: 

Friday 22d. Thermometer at 24 in the Morning—28 at Noon and 26 at Night. Wind at No. Et. and North; and fresh & cold. About 10 Oclock last Night it began to Snow & continued to do so all Night and till afternoon this day—but as it drifted much the depth cd. not be ascertained. Colo. Wm. Heth, who came here to dinner yesterday was sent by me to Alexandria to pursue his journey to New York in the Stage. I remained at home all day.